Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectus of Cohu, Inc. for the registration of up to $150,000,000 of common stock, preferred stock, debt securities, warrants, and units, and to the incorporation by reference therein ofour reports dated February 23, 2016, with respect to the consolidated financial statements and schedule of Cohu, Inc., and the effectiveness of internal control over financial reporting of Cohu, Inc., included in its Annual Report (Form 10-K) for the year ended December 26, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California January 3, 2017
